whistleblower 26876-15w petitioner v commissioner of internal revenue respondent docket no 26876-15w filed date p filed with the irs whistleblower office form_211 application_for award for original information with respect to tp1 r commenced an examination of tp1’s returns but eventually closed the examination with no change on date w the director of the whistleblower office executed form confidential evaluation report on claim for award approving the denial of p’s claim on the ground that no proceeds had been collected on date r mailed to p a final_determination letter signed by a member of w’s staff informing p that his claim had been denied this letter was not mailed to p’s last_known_address and he never received it in date p contacted the whistleblower office seeking an update on his claim on date r mailed p a letter informing him that his claim had been closed and attached a copy of the date letter p filed his petition on date on date p filed a motion to dismiss for lack of jurisdic- tion arguing that the final_determination letter was null and void because it was not signed by w in alleged violation of delegation_order rev held w properly exercised his authority under delega- tion order when he executed form approving the denial of p’s claim for an award nothing in that delegation_order or anywhere else required that w personally sign the letter informing p that his claim had been denied held further the date determination_letter as originally mailed to p was invalid because it was not mailed to p’s last_known_address and p did not actually receive it held further p timely filed his petition because he filed it within days of date the date on which the notice_of_determination was properly remailed to him sealed for petitioner david k barnes for respondent opinion lauber judge this whistleblower award case is currently before the court on petitioner’s motion to dismiss for lack of jurisdiction with respect to nondiscretionary whistleblower awards sec_7623 provides any determination regarding an award may within days of such deter- united_states tax_court reports mination be appealed to the tax_court and the tax_court shall have jurisdiction with respect to such matter peti- tioner contends that the decision by the internal_revenue_service irs to deny him an award was null and void with the supposed result that the irs has not yet made a deter- mination regarding an award that could give rise to jurisdic- tion in this court we find no merit in petitioner’s argument and we conclude that he filed his petition within the 30-day period prescribed by sec_7623 we will accordingly deny his motion to dismiss for lack of jurisdiction background the following facts are derived from the parties’ pleadings and motion papers including the affidavits and exhibits attached thereto in date petitioner filed with the irs whistleblower office office form_211 application_for award for original information the form_211 contained allegations regarding various taxpayers including tax- payer the office reviewed petitioner’s claim and forwarded it to appropriate personnel in the irs large_business_and_international_division the irs commenced an examination of taxpayer 1’s returns and initially proposed adjustments however respondent represents that the irs office of appeals fully conceded these adjustments the record includes an appeals transmittal and case memo dated date reporting that the examination of taxpayer had been closed with no change in date a senior tax analyst in the office kimberlee loren completed form confidential evaluation report on claim for award recommending that petitioner’s claim be denied stephen a whitlock the director of the office executed this form on date all statutory references are to the internal_revenue_code in effect at the relevant times the court granted petitioner’s motion to proceed anonymously when referring to petitioner we will employ the masculine pronoun and posses- sive adjective without intending to create any implication concerning peti- tioner’s gender we will use the term taxpayer to refer to the taxpayer who was the subject of petitioner’s award claim and we will use the terms state and state to refer to the states in which petitioner resided at various times whistleblower 26876-15w v commissioner above his signature in a box captioned percentage rec- ommended the figure appears on date the irs sent petitioner a final deter- mination letter informing him that his claim had been denied this letter signed by ms loren stated as follows a n award may be paid only if the information provided results in the collection of additional tax penalties interest or other proceeds in this case the information did not result in the collection of any proceeds therefore you are not eligible for an award petitioner alleges that he never received the date letter that letter was addressed to him at an address in state he alleges that he had moved in date to an address in state that he had properly notified the office of his new address and that he had received assurances from the office that his address had been properly updated in the irs computer system in his response to the motion to dismiss respondent does not dispute any of these allegations in date petitioner wrote the office seeking an update on his claim ms loren responded to him at his cor- rect address by letter dated date she informed him that his claim had been closed and attached a copy of her date letter petitioner alleges that this date letter was the first notice he received that the office had denied his claim for an award respondent does not dis- pute this allegation petitioner treated the date letter as a denial of his claim and filed a petition with this court on date on date petitioner filed a motion to dis- miss this case for lack of jurisdiction on date respondent filed a response opposing the motion to dismiss discussion the tax_court is a court of limited jurisdiction and we must ascertain whether the case before us is one that con- gress has authorized us to consider see sec_7442 81_tc_879 in deter- mining whether we have jurisdiction over a given matter this court and the courts of appeals have given our jurisdic- tional provisions a broad practical construction rather than a narrow technical one 68_tc_779 united_states tax_court reports when a statute is capable of two interpretations we are inclined to adopt a construction which will permit us to retain jurisdiction without doing violence to the statutory language 61_tc_97 this court has jurisdiction under sec_7623 if the irs makes a determination regarding an award and a petition invoking our jurisdiction over that matter is timely filed 143_tc_274 in urging that we lack jurisdiction petitioner contends that the irs has not yet made a determination regarding an award because the date letter denying his claim was ultra vires and null and void under delegation_order rev internal_revenue_manual pt and date the commis- sioner has delegated to the director of the office the authority to approve or disapprove awards under sec_7623 petitioner notes that the date determination_letter was signed by ms loren not by mr whitlock the director of the office at the time because this letter was allegedly signed by the wrong person petitioner contends that it did not constitute a determination regarding an award sufficient to give us jurisdiction and because the date letter simply attached a copy of the alleg- edly invalid date letter petitioner urges that it did not constitute a proper determination either cf 135_tc_70 holding that an irs communication constitutes a determination for purposes of sec_7623 if it is a final administrative decision issued in accordance with the established procedures we find no merit in this argument delegation_order delegated to mr whitlock the authority to approve or disapprove awards under sec_7623 mr whitlock exer- cised that authority on date when he signed the form adopting his staff’s recommendation that peti- tioner’s claim be disallowed in full because no proceeds had been collected the following day the office sent petitioner a final_determination letter informing him of this decision there is nothing in delegation_order or anywhere else that required this letter to be signed by mr whitlock person- ally rather than by a member of his staff although we reject petitioner’s argument that the deter- mination to deny his claim was ultra vires we must still whistleblower 26876-15w v commissioner consider whether he filed his petition within the 30-day period specified in sec_7623 which sets forth a juris- dictional requirement see comparini t c pincite cooper t c pincite generally the 30-day period to file a whistleblower petition begins on the date on which the irs determination_letter is sent to the claimant’s last_known_address or personally delivered to him see 137_tc_37 petitioner did not peti- tion this court within days of the date deter- mination letter however that letter was not sent to his last_known_address and respondent does not dispute petitioner’s averment that he never received it the date determination_letter was later re-mailed to petitioner on date he received that letter and petitioned this court days thereafter we must decide whether a petition filed under these circumstances was timely filed although we do not appear to have faced a question of this sort in prior whistleblower cases we have confronted it fre- quently in our deficiency jurisprudence and more recently in collection_due_process cdp cases the latter cases seem particularly apposite here because the jurisdictional provi- sions are quite similar sec_7623 provides that a ny determination regarding an award may within days of such determination be appealed to the tax_court and the tax_court shall have jurisdiction with respect to such matter sec_6330 similarly provides that a tax- payer dissatisfied with the outcome of a cdp hearing may within days of a determination under this section appeal when deciding a motion to dismiss for lack of jurisdiction we construe the undisputed allegations of the petition in a manner favoring a finding of jurisdiction see eg 142_tc_396 if jurisdiction turns on contested facts allegations in the petition are generally taken as true for purposes of deciding a motion to dismiss for lack of jurisdiction ibid in his petition petitioner avers that the date letter was addressed incorrectly to petitioner at his former address he alleges that he notified the office of his changed ad- dress and received assurances from the office that his address had been properly updated in the irs computer system in his response to the motion to dismiss respondent does not dispute any of these allega- tions or contend that he mailed the date letter to petitioner’s last_known_address in the absence of any evidence to the contrary we find that the determination_letter as originally mailed to petitioner on date was not sent to his last_known_address united_states tax_court reports such determination to the tax_court and the tax_court shall have jurisdiction with respect to such matter neither statute requires that the commissioner send a notice_of_determination by certified mail to the taxpayer’s last_known_address or that he deliver it in any particular way indeed neither statute explicitly requires that the taxpayer be noti- fied at all only that a determination be made in 117_tc_159 we interpreted sec_6330 to require that a determination take the form of a written notice to the taxpayer in 122_tc_258 we held that a notice_of_determination issued pursuant to sec_6320 and or is sufficient if such notice is sent by certified or registered mail to a taxpayer at the taxpayer’s last_known_address we had no occasion in these cases to decide whether notice to the taxpayer would be effective if delivered in some other way we recently addressed that question in bongam v commissioner 146_tc_52 the irs there mailed a cdp_notice of determination to an address that was not the taxpayer’s last_known_address that notice dated date was returned to the irs as undeliverable several months later on date the irs remailed the notice to the taxpayer’s last_known_address by regular mail the taxpayer received the notice at that address and petitioned this court within days of the mailing date relying on analogies from our deficiency jurisprudence we held in bongam that the notice_of_determination as origi- nally mailed to the taxpayer on date was invalid because it was not sent to his last_known_address and was not actually received by him that letter therefore did not trigger the statute’s 30-day jurisdictional filing period bongam t c pincite instead we held t he 30-day window prescribed by sec_6330 is calculated by ref- erence to the notice_of_determination that was successfully sent to petitioner on date because peti- tioner actually received that notice and filed his petition within days we have jurisdiction to hear this case id pincite the same logic applies here the notice_of_determination mailed to petitioner on date was not sent to his last_known_address and he did not receive it upon learning this whistleblower 26876-15w v commissioner the office remailed the notice_of_determination as an attach- ment to its date letter to petitioner at his cor- rect address he received that letter and petitioned this court on date within days of the date on which the notice was mailed to and received by him we find that the notice_of_determination as remailed to petitioner on date was properly mailed and valid and that the 30-day period for petitioning this court did not start to run before that date cf bongam t c pincite see also 625_f3d_254 5th cir holding that 90-day window for seeking review of irs innocent spouse determination did not begin to run when notice was sent to incorrect address but began to run when notice was remailed to taxpayer’s correct address kasper t c pincite requiring the whistleblower office to provide the whistleblower with notice of the determination is the logical first step to establish the starting date for the period of appeal because petitioner petitioned this court within days of date we have jurisdiction to hear this case under sec_7623 to reflect the foregoing an order will be issued denying petitioner’s motion to dismiss for lack of jurisdiction f in comparini t c pincite the office sent the claimants and they received two distinct letters denying their claims and they petitioned this court in response to the second but not the first although the court was unanimous in finding that we had jurisdiction there was a spirited debate as to the circumstances in which a second determination_letter would provide the claimants a new 30-day period within which to petition this court compare id pincite with id pincite halpern and lauber jj concurring here respondent did not mail the date determination_letter to petitioner’s last_known_address and petitioner did not receive it it was thus invalid because petitioner received only one valid determination_letter we have no occasion to address the question that divided the court in comparini
